Citation Nr: 1220229	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

There is no verified service for the appellant. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Additional evidence was received after the issuance of the supplemental statement of the case in March 2012, with a waiver of the right to have the additional evidence reviewed by the RO.  Therefore, a referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2011).  Furthermore, the Board notes that this evidence was duplicative of evidence already of record.

In April 2012, the appellant was afforded a hearing before R. Poulson, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has verified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.

II.  Analysis

The appellant seeks entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  This issue involves the critical legal criteria of requiring evidence establishing that the appellant is a "veteran" for VA purposes.  This, in turn, rests on the nature of her military service. 

A one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6 (2011). 

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d). 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.40 (2011). 

Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (2011). 

Title 38 of the United States Code authorizes the Secretary of Veterans Affairs (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that authority, the Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions under which the VA may extend veterans' benefits based upon service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus status as a veteran for VA benefits purposes) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. §§ 3.41 (authorizing veteran status for Philippine veterans "from the date certified by the Armed Forces [of the United States]"); 3.203(a) (requiring service department documentation of service where available); 3.203(c) (requiring service department verification of service where documentation is not available). 

Only service department records can establish if and when a person was serving on qualifying active service.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994). 

It has been held that a person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico  v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate U.S. service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011). 

The appellant contends that she served with a unit that should be recognized as establishing basic eligibility for the Filipino Veterans Equity Compensation Fund.  She claims, in part, that in late 1941 she was a nurse at the Mintal Hospital in Davao City, and that the hospital was taken over by an American divisional army commander, Colonel R.H., at which time she was "conscripted into the Army," but that these records were lost or destroyed as the Japanese took over a few days later.  She states that she continued to serve at the hospital after it was taken over by the Japanese until about March or April of 1942, at which time she resigned, followed by working in two civilian hospitals.  She states that she treated American prisoners of war during part of this time.  She testified that she had to flee the Japanese, and that in the middle of 1944 she joined guerrilla forces.  She states that she was not provided with any papers in order to keep the presence of an American commander secret.  She has indicated that she left the guerrillas in April 1945.  See transcript of appellant's hearing, held in April 2012; see also appellant's affidavits, dated in August 1958, November 1999, and July 1991; appellant's statements, received in January 2011.  

In her timely application (VA Form 21-4138(CF)), received in April 2009, the appellant identified her unit as the 107th Division, 10th M.D. Special Intelligence, with service from December 1941 to July 1945.    

In a July 1991 affidavit, the appellant stated that she worked as an "Intelligence Operative of the Special Intelligence Detachment of the 10th Military District under the command of Lt. [A.S.] in May 1944", followed by joining the 10th Military District detachment headquarters in June 1944, where she ran a medical station with her husband until September 1945.  

In January 2010, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  On several subsequent occasions, the RO requested that the service department re-verify service.  In its requests, the RO attempted to verify the claimed service using several variations of the appellant's name, as well as other details she had provided.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  However, in responses received in November 2010, January 2011, and February 2012, the NPRC confirmed that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

The appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  All of the documentation submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  In this regard, the appellant has submitted an application for old age pension; three affidavits; various documents apparently associated with providing medical care to guerrilla forces, to include documents indicating that the appellant's husband provided such care; a document indicating that the appellant's father fought against the Japanese; a photograph of the appellant at a posthumous ceremony for her father in 1996; and affidavits from two individuals.  These documents, however, do not establish qualifying service for the purpose of legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  Id.

The NPRC has repeatedly certified that the appellant had no qualifying NPRC service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for the appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department. 

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, she is not a veteran for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  Accordingly, the claim must be denied.  








ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund and the claim is denied. 




____________________________________________
R.N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


